On Motion for Rehearing.
HAWKINS, J.
 The judgment of af-firmance was rendered on the 19th day of December, 1928. Motion for rehearing was filed on the 2d day of January, 1929. This motion is entirely too general to challenge the attention of the court. It merely states that the court was wrong in overruling appellant’s claim that error was committed by the trial court, as shown in bills of exception Nos. 1 and 2, without in any way particularizing the supposed erroneous holding. Jordan v. State, 64 Tex. Cr. R. 187, 141 S. W. 786; Cooper v. State, 98 Tex. Cr. R. 446, 265 S. W. 894. No leave was requested or granted by this court permitting appellant to amend his motion for rehearing. It was not submitted during the term of court which adjourned the last of June, 1929. There now appears in the record what is denominated “An Amended Motion for Rehearing.” It was not filed until the 30th day of September, 1929, 90 days after adjournment of this court. To permit such practice would in our judgment unnecessarily delay the final disposition of cases.
We must respectfully decline to consider said amended motion, and the original motion for rehearing is overruled.